In The

                               Court of Appeals
                    Ninth District of Texas at Beaumont
                             ____________________

                              NO. 09-13-00466-CR
                             ____________________

                  ANDRE ALEXANDRE SMITH, Appellant

                                        V.

                  THE STATE OF TEXAS, Appellee
_________________________________        ______________________

                On Appeal from the 252nd District Court
                       Jefferson County, Texas
                       Trial Cause No. 13-16032
____________________________________________                       ____________

                         MEMORANDUM OPINION

      Pursuant to a plea bargain agreement, Andre Alexandre Smith pleaded guilty

to burglary of a habitation. The trial court found the evidence sufficient to

substantiate Smith’s guilt, deferred further proceedings, and placed Smith on

community supervision for five years. The State later filed a motion to revoke

Smith’s community supervision, alleging two violations of the conditions of his

community supervision. Smith pleaded “true” to Count II and, after hearing

evidence, the trial court found the evidence to be sufficient to find Count I to be

                                        1
true. The trial court found that Smith violated the conditions of his community

supervision, adjudicated Smith’s guilt for burglary of a habitation, revoked Smith’s

community supervision, and sentenced Smith to nineteen years in prison.

      Smith’s appellate counsel filed a brief that presents counsel’s professional

evaluation of the record and concludes Smith’s appeal is frivolous. See Anders v.

California, 386 U.S. 738 (1967); High v. State, 573 S.W.2d 807 (Tex. Crim. App.

1978). We granted an extension of time for Smith to file a pro se brief, but we

received no response from Smith. We have determined that Smith’s appeal is

wholly frivolous. We have independently examined the clerk’s record and the

reporter’s record, and we agree that no arguable issues support the appeal. We find

it unnecessary to order appointment of new counsel to re-brief the appeal.

Compare Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991). We

affirm the trial court’s judgment. 1

      AFFIRMED.
                                          ________________________________
                                                  STEVE McKEITHEN
                                                      Chief Justice
Submitted on April 30, 2014
Opinion Delivered June 25, 2014
Do Not Publish

Before McKeithen, C.J., Kreger and Johnson, JJ.
      1
       Smith may challenge our decision by filing a petition for discretionary
review. See Tex. R. App. P. 68.
                                         2